DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This Office Action is in response to the Reply to the Restriction Requirement filed on 02/23/2021. Applicant’s arguments are persuasive and the Restriction Requirement is withdrawn. Claims 1-20 are currently pending and examined below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/800,303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by the patent. The limitations of the instant application are broader than the limitations of the patent. Therefore, the limitations of the patent are in essence a “species” of the generic invention of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 16 recite the limitation of “determining a score for attributes from the registration record.” However, the specification fails to reasonably convey how the score is being determined or calculated. While ¶ 27 of Applicant’s published specification states that “[s]core generation block 102 can include a set of predictive models with attributes of the registration record to score or rank a customer based on a probability to respond and a monetary value of a specific accessory or service the customer might purchase,” the specification fails to explicitly explain how the predictive models are being used to determine the scores. In other words, the specification fails to explain how a particular user would be scored based on their specific attributes from their specific registration record. An original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (see 
Claims 5 and 16 recite the limitation of “determining a score for attributes from the registration record.” However, the claims cover all ways of determining a score for attributes from the registration record, both known and unknown. An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated (see MPEP 2163.03(v)). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention (see MPEP 2163)(I)). The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed" (see MPEP 2163 (II)). Therefore, the claims are fail to comply with the written description requirement. The dependent claims are also rejected based on their dependency. 
Claim 6 recites the limitation “a probability of the user to respond.” However, the claims fail to reasonably convey how the probability of the user responding is being determine or calculated. While ¶ 27 of Applicant’s published specification state that 
Claim 6 recites the limitation “a probability of the user to respond.” However, the claims cover all ways to determine a probability of the user to respond, both known and unknown. An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated (see MPEP 2163.03(v)). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention (see MPEP 2163)(I)). The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed" (see MPEP 2163 (II)). Therefore, the claims are fail to comply with the written description requirement. The dependent claims are also rejected based on their dependency. 
Claims 3-4 and 14-15 recite the limitation “data received from a user’s device […] the data being generated from one or more of an electronic text code, a hyperlink accessed by a messaging application running on the input device, image processing, voice processing and natural language.” However, the specification fails to reasonably convey what the data that is being generated actually is. The Examiner respectfully requests Applicant to point to the exact paragraph(s) of the specification that reasonably 
Claims 1 and 12 recite the limitation “user information.” However, the specification fails to reasonably convey what is covered by “user information.” The Examiner respectfully requests Applicant to point to the exact paragraph(s) of the specification that reasonably convey what “user information” is and what it encompasses. The dependent claims are also rejected based on their dependency.
Claims 3-4 and 14-15 recite the limitation “using data received from a user’s device.” However, the specification fails to reasonably convey how the data is being used. The Examiner respectfully requests Applicant to point to the exact paragraph(s) of the specification that reasonably convey how the data that is received from the input device is being used. The dependent claims are also rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claims 1 and 12 recite the limitation “storing the registration record in a data storage.” However, it is unclear if this is the same or different data storage as the one in the searching step. The dependent claims are also rejected based on their dependency.

c.	Claims 3-4 and 14-15 recite the limitation “using data received from the input device.” However, there is no previous step of receiving data from the input device. The dependent claims are also rejected based on their dependency.
d.	Claims 1 and 12 recite the limitation “user information.” However, the specification fails to explicitly define what is covered by “user information.” “[A] genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim) (see MPEP 2173.04). Under the broadest reasonable interpretation, user information can be any information that is associated with a user. Therefore, the claims do not clearly and precisely define the metes and bounds of the claimed invention. The dependent claims are also rejected based on their dependency.
i.	Claims 4 and 15 recite the limitation “wherein the electronic registration request message includes input generated from a collection endpoints module embodied in a non-transitory computer memory of a collection endpoints system operating on one or more 30processors, the collection endpoints module using data received from the input20 4415716Docket No. 6364-102.1 (015214)device communicatively connected to the collection endpoints system via the network, the data being generated from one or more of image processing, voice processing and natural language processing”. However the wording of the claim renders it indefinite. The electronic registration request is a message that is received from the input device as stated in claims 1 and 12. However, claims 4 and 15 now state that the electronic registration request is being generated from a collection endpoints module. It 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method for registering a product, the method comprising the steps of: receiving […] a[] registration request message from a user, the registration request message including an identifier of a consumer product; searching […] for data of a consumer product identified by the identifier of the consumer product […]; asynchronously collecting user information from the user […] when [it] […] has identified that the identifier of the consumer product has identified consumer product stored […], […] creating a registration record with the identifier of a consumer product and the user information; storing the registration record […]; and asynchronously generating one or more response events […] to dynamically render content associated with the registration record. 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “over a network,” “by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or more processors,” “electronic,” “by a search service module embodied in a non-transitory computer memory of a data collection content rendering system,” “in a data storage,” and “by a content service module embodied in the non-transitory computer memory of the data collection content rendering system.” These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated (e.g., “electronic”) does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-5, 7, 9-10 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 2 recites the additional elements of “an electronic text code” and “from a user’s device communicatively connected to the data collection content rendering system via the network.” Claim 3 recites the additional elements of “a collection endpoints module embodied in a non-transitory computer memory of a collection endpoints system operating on one or more processors,” “a user’s device communicatively connected to the collection endpoints system via the network,” and “an electronic text code or the data being from a hyperlink accessed by a messaging application running on the user’s device.” Claim 4 recites the additional elements of “a collection endpoints module embodied in a non-transitory computer memory of a collection endpoints system operating on one or more processors,” “a user’s device communicatively connected to the collection endpoints system via the network,” and “one or more image processing, voice processing and natural language processing.” Claim 5 recites the additional elements of “a scoring service module embodied in the non-transitory computer memory of the data collection content rendering system.” Claim 7 recites the additional elements of “a decision service module.” Claim 9 recites the additional elements of “a messaging service module embodied in the non-transitory computer memory of the data collection content rendering system.” Claim 10 recites the additional elements of “a messaging service module embodied in the non-transitory computer memory of the data collection content rendering system.” In Step 2A Prong 2, do not integrate the judicial exception into a practical application because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. In Step 2B, these additional elements do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claims 6, 8, and 11 also recite limitations that are similar to the abstract ideas identified with respect to claims 1 and/or 2-5, 7, 9-10 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 6, 8, and 11 do not recite any additional elements other than those recited in claims 1 and/or 2-5, 7, 9-10. Therefore, for the same reasons set forth with respect to claims 1 and/or 2-5, 7, 9-10, claims 6,8, and 11 also do not integrate the judicial exception into a practical application or amount to significantly more.
“A system for […] comprising: a processing system including at least one processor, and non-transitory computer memory including instructions translatable by the at least one processor to perform,” “over a network,” “by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or more processors,” “electronic,” “data storage,” “by a searching service module embodied in a non-transitory computer memory of a data collection content rendering system,” “in a data storage,” “by a content service module embodied in the non-transitory computer memory of the data collection content rendering system.” For the same reasons set forth with respect to claim 1, claim 12 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 13-19 also recite limitations that are similar to the abstract ideas identified with respect to claim 12 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 13 recites the additional elements of “an electronic text code” and “from a user’s device communicatively connected to the data collection content rendering system via the network.” Claim 14 recites the additional elements of “a collection endpoints module embodied in a non-transitory computer memory of a collection endpoints system operating on one or more processors,” “a user’s device communicatively connected to the collection endpoints system via the network,” and “an electronic text code or the data being from a hyperlink accessed by a messaging application running on the user’s device.” Claim 15 recites the additional elements of “a collection endpoints module embodied in a non-transitory computer memory of a collection endpoints system operating on one or more processors,” “a user’s device communicatively connected to the collection endpoints system via the network,” and “one or more image processing, voice processing and natural language processing.” Claim 16 recites the additional elements of “a scoring service module embodied in the non-transitory computer memory of the data collection content rendering system.” Claim 17 recites the additional elements of “a decision service module.” Claim 18 recites the additional elements of “a messaging service module embodied in the non-transitory computer memory of the data collection content rendering system.” Claim 19 recites the additional elements of “a messaging service module embodied in the non-transitory computer memory of the data collection content rendering system.” In Step 2A Prong 2, do not integrate the judicial exception into a practical application because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use. In Step 2B, these additional elements do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claim 20 also recites limitations that are similar to the abstract ideas identified with respect to claims 12-19 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 20 does not recite any additional elements other than those recited in claims 12-19. Therefore, for the same reasons set forth with respect to claims 12-19, claim 20 also do not integrate the judicial exception into a practical application or amount to significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Forese et al. (US 2016/0092881 A1) (hereinafter “Forese”).

As per Claim 1, Forese discloses A method for registering a product, the method comprising the steps of (Abstract and ¶ 10.): 
receiving, over a network by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or 5more processors, an electronic registration request message from a user, the registration request message including an identifier of a consumer product (Abstract “Users of the product can initiate an action included in the product life-cycle by using an electronic device to take a picture of the code texting the picture to the disclosed system. The system will process the code and determine a next action in the product life-cycle. For example, a user can take an image of a code and text it to the system to initiate a product registration process.” Also see at least ¶¶ 5, 10, 18, 21, 23, 31 and citations below.); 
searching data storage for data of a consumer product identified by the identifier of the consumer product by a search service module embodied in a non-transitory computer memory of a data collection content rendering system (¶ 26 “Once a code has been extracted, action module 240 can be adapted to determine 242 if the code is valid. In product information and codes can be stored in a database. In such examples, action module 240 can query the database to determine if the code was indeed generated. In some examples, action module 240 can be adapted to determine 242 if a code is valid based on both the content of the code and historical data. In the case that action module 240 determines that a code is invalid, action module 240 can be adapted execute the action of sending 248 an error message to electronic device 220 to prompt the user of the device to resend a message then end method 200. In some examples, the error message sent in step 248 can be an electronic message of the same type/format that was received in step 232.” Also see at least ¶ 31, Claim 7, and citations above.);  
10asynchronously collecting user information from the user by the data collection module when the search service module has identified that the identifier of the consumer product has identified consumer product stored in the data storage, the data collection module creating a registration record with the identifier of a consumer product and the user information (The Examiner asserts that under the broadest reasonable interpretation, “user information” can be any information that is associated with a user. ¶ 26 “Once a code has been extracted, action module 240 can be adapted to determine 242 if the code is valid. In some examples, a code can be validated based on the content of the code. For example, as will be discussed further below, action module 240 can be adapted to determine 242 if a code is valid based on a check-sum embedded in the code. In some examples, action module 240 is adapted to determine 242 if a code is valid based on historical data. As noted above, product information and codes can be stored in a database. In such examples, action module 240 can query the database to determine if the code was indeed generated [i.e., when the search service module has identified that the identifier of the consumer product has identified consumer product stored in the data storage.].” ¶ 39 “Product life-cycle 400 can also allow consumers to register a purchased product 418, for example by taking a picture of a code included together with a product and messaging the code to a product management system. The product management system can then execute a product registration action 420 which can gather registration information from the consumer and register the product [i.e., collecting user information from the user and creating a registration record with the identifier of the consumer product and the user information.].” ¶ 42 “In some examples, registration module 520 can be adapted to request 522 registration information via a registration message. In some examples, registration module 520 is adapted to determine a source address of the received electronic message (i.e., address of the user's electronic device) and send a registration message to the source address to request the user's registration information [i.e., collecting user information from the user and creating a registration record with the identifier of the consumer product and the user information.]. In some examples, the registration message is an electronic message of the same type/format that was initially sent by the user. For example, where the user sends an SMS message for a smart phone, registration module 520 can be adapted to send an SMS message to the user's smart phone. In some examples, the registration message can include a hyper-link to a webpage where the user can enter the registration information. In such examples, the user's electronic device may include a browser to facilitate opening the link and submitting the registration information. In some examples, the browser may be a native application on the electronic device. As noted above, facilitating product registration using native applications on an electronic device provides can provide for both time and cost savings to a user and product management facilitator.” ¶ 41 “FIGS. 5 and 6 are examples of actions executable by an action module. FIG. 5 is a flow diagram illustrating method 500 adapted to facilitate product registration. In some examples, step 246 of method 200 of FIG. 2 can be adapted to perform method 500 of FIG. 5. With reference to FIG. 5, in some examples action only invoke 512 registration module 520 when a product is not yet registered. Once invoked, registration module 520 can be adapted to request 522 registration information from a user. Registration information can include the user contact information and/or product information [i.e., collecting user information from the user and creating a registration record with the identifier of the consumer product and the user information.]. In sonic examples, method 500 can be streamlined by embedding all the necessary product information for registration in the code and/or storing the information in a database accessible to registration module 520. Such examples reduce cycle time by minimizing the amount of information a user must provide to register a product and/or limiting the information requested from the user to information the user can readily recall (e.g., the user's contact information).” ¶ 43 “Registration module 520 can be adapted to receive 524 registration information and then register 526 the product. After the product is registered 526, registration module 520 can be adapted to send 527 a confirmation message to the user. As above, the confirmation message can be an electronic message of the same type/format as the one initially sent by the user. In some examples, the confirmation message can be of a pre-determined format being agnostic of the format send by the user.” Also see citations above.);  
15storing the registration record in a data storage (¶ 41 “FIGS. 5 and 6 are examples of actions executable by an action module. FIG. 5 is a flow diagram illustrating method 500 adapted to facilitate product registration. In some examples, step 246 of method 200 of FIG. 2 can be adapted to perform method 500 of FIG. 5. With reference to FIG. 5, in some examples action module 510 can be adapted to invoke 512 registration module 520. In some examples, action module 510 is directed by a product life-cycle to only invoke 512 registration module 520 when a product is not yet registered. Once invoked, registration module 520 can be adapted to request 522 registration information from a user. Registration information can include the user contact information and/or product information [i.e., collecting user information from the user and creating a registration record with the identifier of the consumer product and the user information.]. In sonic examples, method 500 can be streamlined by embedding all the necessary product information for registration in the code and/or storing the information in a database accessible to registration module 520U [i.e., storing the registration record in a data storage.]. Such examples reduce cycle time by minimizing the amount of information a user must provide to register a product and/or limiting the information requested from the user to information the user can readily recall (e.g., the user's contact information).” ¶ 43 “Registration module 520 can be adapted to receive 524 registration information and then register 526 the product. After the product is registered 526, registration module 520 can be adapted to send 527 a confirmation message to the user. As above, the confirmation message can be an electronic message of the same type/format as the one initially sent by the user. In some examples, the confirmation message can be of a pre-determined format being agnostic of the format send by the user.” Also see citations above.); and 
asynchronously generating one or more response events by a content service module embodied in the non-transitory computer memory of the data collection content rendering system to dynamically render content associated with the registration record (¶ 43 “Registration module 520 can be adapted to receive 524 registration information and then register 526 the product. After the product is registered 526, registration module 520 can be adapted to send 527 a confirmation message to the user. As above, the confirmation message can be an electronic message of the same type/format as the one initially sent by the user [i.e., generating one or more response events to dynamically render content associated with the registration record.]. In some examples, the confirmation message can be of a pre-determined format being agnostic of the format send by the user.” ¶ 44 “In some examples, program modules can be adapted to invoke other program modules in accordance with a product life-cycle. For example, a product life-cycle can include an option to extend the warranty of the product. (Warranty extension is a commonly used to incentivize a customer to register a product). [The Examiner asserts that the one or more response events to dynamically render content associated with the registration record can also be an offer such as an extended warranty offer.] In this example, registration module 520 is adapted to determine 528 whether the product life-cycle associated with the product being registered is eligible for an extended warranty. In some examples, determination 528 is made based on a number of parameters defined by the associated product life-cycle, for example, whether there is a promotion and/or whether the product was registered within a certain number of days of purchase. If the product is eligible for an extended warranty, registration module 520 can invoke 529 warranty module 530 to extend 532 the warranty of the product. In other examples, other means can be used to incentivize a user to register a product, for example by providing a coupon and/or a monetary credit to the user. In such examples, registration module 520 can be adapted to invoke one or more program modules suitable for executing the necessary action(s).” Also see citations above.).

	
	As per Claim 2, Forese discloses wherein the electronic registration request message is an electronic text code from a user's device communicatively connected to the data collection content rendering system via the network (¶ 25 “Once the electronic message is received 232, receiving module 230 can be adapted to extract 236 the code from the electronic message. In some examples, receiving module 230 is adapted to extract the code from more than one type of electronic message. This feature provides the distinct advantage of allowing a receiving module to accommodate a variety of electronic devices including a variety of applications. Such flexibility allows for more robust product management as receiving module 230 is device and format agnostic and is therefore non-discriminating towards users with unsupported devices or format types. For example, in one situation where an SMS/MMS electronic message is received 232, the code could be embedded in the text of the electronic message, or in an image attached to the message. In such situations, receiving module 230 can be adapted to determine 234 whether the SMS/MMS includes an image to decide how to extract the code. Where the SMS/MMS includes an image, the code can be extracted 236 from the image. As will be discussed further below, in some examples the code is extracted 236 from the image using optical character recognition ("OCR"). Where the SMS/MMS does not include an image, receiving module 230 can be adapted to parse the code directly from the SMS/MMS message. As can be appreciated, a receiving module can be similarly adapted to extract a code from electronic messages of varying types/formats, for example an e-mail.” ¶ 27 “In the situation where action module 240 determines 242 that the code is valid, action module 240 can be adapted to process 244 the code. In some examples, processing 244 the code is directed to retrieving product information based on the code. In some examples, product information may be stored in a database and action module 240 can be adapted to query the database to retrieve the product information using the code. In some examples, product information may be stored as imaging data included in an image, for example geolocation data generated by a camera application which is informative of a time and location the image was taken. In some examples, product information may be stored in the content of the code (i.e., embedded in the code). In such examples, action module 240 can be adapted to retrieve the product information from the code by, for example, decrypting, decoding, parsing, and/or unpacking the code. Storing product information in the code provides for a number of distinct advantages. For example, this feature can reduce database storage requirements as the data is stored in the code instead of written in the database. While such space savings may seem minimal on a product-by-product basis, it should be appreciated that the cost savings provided by less storage and database maintenance can be significant in the aggregate, for example where method 200 is used facilitate product management of tens or hundreds of thousands of products. As will be discussed further below, in some examples the format of the code can be designed to accommodate holding large amounts or permutations of product information.” ¶ 30 “FIGS. 3A-3E provide examples of tags including a code that can be used to associate a code a user/customer or user can take a picture of tag 300 and send it from an electronic device to facilitate product management and/or initiate an action.” Also see Figs. 3A-3D and citations above.).

As per Claim 3, Forese discloses wherein the electronic registration request message is generated from a collection endpoints module embodied in a non-transitory 25computer memory of a collection endpoints system operating on one or more processors, the collection endpoints module using data received from a user's device communicatively connected to the collection endpoints system via the network, the data being an electronic text code or the data being from a hyperlink accessed by a messaging application running on the user's device (¶ 25 “Once the electronic message is received 232, receiving module 230 can be adapted to extract 236 the code from the electronic message. In some examples, receiving module 230 is adapted to extract the code from more than one type of electronic message. This feature provides the distinct advantage of allowing a receiving module to accommodate a variety of electronic devices including a variety of applications. Such flexibility allows for more robust product management as receiving module 230 is device and format agnostic and is therefore non-discriminating towards users with unsupported devices or format types. For example, in one situation where an SMS/MMS electronic message is received 232, the code could be embedded in the text of the electronic message, or in an image attached to the message. In such situations, receiving module 230 can be adapted to determine 234 whether the SMS/MMS includes an image to decide how to extract the code. Where the SMS/MMS includes an image, the code can be extracted 236 from the image. As will be discussed further below, in some examples the code is extracted 236 from the image using optical character recognition ("OCR"). Where the SMS/MMS does not include an image, receiving module 230 can be adapted to parse the code directly from the SMS/MMS message. As can be appreciated, a receiving module can be similarly adapted to extract a code from electronic messages of varying types/formats, for example an e-mail.” ¶ 27 “In the situation where action module 240 determines 242 that the code is valid, action module 240 can be adapted to process 244 the code. In some examples, processing 244 the code is directed to retrieving product information based on the code. In some examples, product information may be stored in a database and action module 240 can be adapted to query the database to retrieve the product information using the code. In some examples, product information may be stored as imaging data included in an image, for example geolocation data generated by a camera application which is informative of a time and location the image was taken. In some examples, product information may be stored in the content of the code (i.e., embedded in the code). In such examples, action module 240 can be adapted to retrieve the product information from the code by, for example, decrypting, decoding, parsing, and/or unpacking the code. Storing product information in the code provides for a number of distinct advantages. For example, this feature can reduce database storage requirements as the data is stored in the code instead of written in the database. While such space savings may seem minimal on a product-by-product basis, it should be appreciated that the cost savings provided by less storage and database maintenance can be significant in the aggregate, for example where method 200 is used facilitate product management of tens or hundreds of thousands of products. As will be discussed further below, in some examples the format of the code can be designed to accommodate holding large amounts or permutations of product information.” ¶ 30 “FIGS. 3A-3E provide examples of tags including a code that can be used to associate a code to a product. In some examples step 218 of method 200 in FIG. 2 can be adapted to use one or a user/customer or user can take a picture of tag 300 and send it from an electronic device to facilitate product management and/or initiate an action.” Also see Figs. 3A-3D and citations above.).

As per Claim 4, Forese discloses wherein the electronic registration request message is generated from a collection endpoints module embodied in a non-transitory computer memory of a collection endpoints system operating on one or more processors, the collection endpoints module using data received from a user's 5device communicatively connected to the collection endpoints system via the network, the data being generated from one or more of image processing, voice processing and natural language processing (¶ 25 “Once the electronic message is received 232, receiving module 230 can be adapted to extract 236 the code from the electronic message. In some examples, receiving module 230 is adapted to extract the code from more than one type of electronic message. This feature provides the distinct advantage of allowing a receiving module to accommodate a variety of electronic devices including a variety of applications. Such flexibility allows for more robust product management as receiving module 230 is device and format agnostic and is therefore non-discriminating towards users with unsupported devices or format types. For example, in one situation where an SMS/MMS electronic message is received 232, the code could be embedded in the text of the electronic message, or in an image attached to the message. In such situations, receiving module 230 can be adapted to determine 234 whether the SMS/MMS includes an image to decide how to extract the code. Where the SMS/MMS includes an image, the code can be extracted 236 from the image. As will be discussed further below, in some examples the code is extracted 236 from the image using optical character recognition ("OCR"). Where the SMS/MMS does not include an image, receiving module 230 can be adapted to parse the code directly from the SMS/MMS message. As can be appreciated, a receiving module can be similarly adapted to extract a code from electronic messages of varying types/formats, for example an e-mail.” ¶ 27 “In the situation where action module 240 determines 242 that the code is valid, action module 240 can be adapted to process 244 the code. In some examples, processing 244 the code is directed to retrieving product information based on the code. In some examples, product information may be stored in a database and action module 240 can be adapted to query the database to retrieve the product information using the code. In some examples, product information may be stored as imaging data included in an image, for example geolocation data generated by a camera application which is informative of a time and location the image was taken. In some examples, product information may be stored in the content of the code (i.e., embedded in the code). In such examples, action module 240 can be adapted to retrieve the product information from the code by, for example, decrypting, decoding, parsing, and/or unpacking the code. Storing product information in the code provides for a number of distinct advantages. For example, this feature can reduce database storage requirements as the data is stored in the code instead of written in the database. While such space savings may seem minimal on a product-by-product basis, it should be appreciated that the cost savings provided by less storage and database maintenance can be significant in the aggregate, for example where method 200 is used facilitate product management of tens or hundreds of thousands of products. As will be discussed further below, in some examples the format of the code can be designed to accommodate holding large amounts or permutations of product information.” ¶ 30 “FIGS. 3A-3E provide examples of tags including a code that can be used to associate a code to a product. In some examples step 218 of method 200 in FIG. 2 can be adapted to use one or more of the tags illustrated in FIGS. 3A-3E. FIG. 3A shows tag 300 including code 302 and a user/customer or user can take a picture of tag 300 and send it from an electronic device to facilitate product management and/or initiate an action.” Also see Figs. 3A-3D and citations above.).

As per Claim 12, it recites substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. 

As per Claim 13, it recites substantially similar limitations as claim 2. Therefore, it is rejected using the same rationale. 

As per Claim 14, it recites substantially similar limitations as claim 3. Therefore, it is rejected using the same rationale. 

As per Claim 15, it recites substantially similar limitations as claim 4. Therefore, it is rejected using the same rationale. 

Examiner Note
The Examiner notes that no art was applicable to claims 5-11 and 16-20 at this time. The closest prior art found to date are the following: 
Horton et al. (US 2005/0286709 A1) disclose the concept of offering a warranty based on scored user demographic data. Horton also discloses a customer initiating a customer service request via text messages.  
Jones et al. (US 2011/0145057 A1) discloses the concept of providing users with offers that are ranked via SMS. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM REFAI/Primary Examiner, Art Unit 3681